SHARP, Judge,
dissenting.
While I agree with the majority opinion that Woods’ statements uttered during the course of the beating may not be technically relevant to prove the charge of aggrava*280ted battery under section 784.045(l)(b), Florida Statutes (1981), as opposed to (l)(a), I cannot agree it was error to admit them. All of the facts and circumstances that happen during the commission of a crime, including any aspect of the defendant’s conduct or even the time of day, are relevant as part of the res gestae of the crime. See 16 Fla.Jur.2d Criminal Law § 1133 (1979).
Further, the proof in this case that the beating occurred was overwhelming. In his closing argument, Woods’ defense counsel did not argue Woods had not beaten his victim, only that this was not aggravated battery. I would affirm.